United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-2421
                                     ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
$6,586.05 in United States Currency,   * District of Nebraska.
                                       *
            Defendant,                 * [UNPUBLISHED]
                                       *
Roger John Parker,                     *
                                       *
            Appellant.                 *
                                  ___________

                              Submitted: June 2, 2006
                                 Filed: June 13, 2006
                                  ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

        Claimant Roger Parker appeals the district court’s1 adverse judgment in this
civil forfeiture action. After a bench trial, the court found that the government met its
burden of proving that the seized currency was substantially connected to drug-

      1
        The Honorable Thomas D. Thalken, United States Magistrate Judge for the
District of Nebraska, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
trafficking activity and that the money was not derived from legitimate sources.
Parker’s assertion that the district court lacked jurisdiction to hear his case is without
merit because he consented to proceed before a magistrate judge. Accepting the
district court’s factual findings and evidentiary rulings as correct, see Fed. R. App. P.
10(b)(1)-(2); Meroney v. Delta Int’l Mach. Corp., 18 F.3d 1436, 1437 (8th Cir. 1994);
Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir. 1987)
(per curiam), cert. denied, 484 U.S. 1071 (1988), we conclude the district court’s
judgment was proper, see United States v. $117,920.00, 413 F.3d 826, 829 (8th Cir.
2005). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




                                           -2-